Case 1:14-cv-03292-NLH-AMD Document 324 Filed 09/01/21 Page 1 of 6 PageID: 4877




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


    JOHN A. SOSINAVAGE,                     1:14-cv-03292-NLH-AMD

                   Plaintiff,
                                                       OPINION
          v.

    POLICE CHIEF JOHN SCOTT
    THOMSON, et al.,

                   Defendants.




 APPEARANCES:

 CHERYL L. COOPER
 LAW OFFICES OF CHERYL L. COOPER
 342 EGG HARBOR RD
 SUITE A-1
 SEWELL, NJ 08080

       On behalf of Plaintiffs

 LILIA LONDAR
 HOLZMAN MCCLAIN & LONDAR, PC
 524 MAPLE AVE
 SUITE 200
 LINWOOD, NJ 08221

 JOHN C. EASTLACK, JR.
 WEIR & PARTNERS LLP
 215 FRIES MILL ROAD
 2ND FLOOR
 TURNERSVILLE, NJ 08012

       On behalf of County Defendants

 HILLMAN, District Judge

       Pending before this Court is the issue of the appropriate
Case 1:14-cv-03292-NLH-AMD Document 324 Filed 09/01/21 Page 2 of 6 PageID: 4878



 amount of additional sanctions to be assessed against

 Plaintiffs’ counsel, Cheryl L. Cooper, Esq. and the Law Offices

 of Cheryl L. Cooper.      For a comprehensive description of the

 nature of these actions and a recitation of their procedural

 histories, see the Court’s Opinion in Civil No. 14-3292, Docket

 No. 277.    That Opinion denied Cooper’s motion for

 reconsideration of sanctions imposed by the late Honorable

 Jerome B. Simandle, U.S.D.J.       (See Apr. 4, 2019, Docket No.

 240.)

       In his April 4, 2019 Memorandum Opinion, Order and

 Judgment, Judge Simandle granted County Defendants’ unopposed

 application for legal fees and expenses and entered judgment in

 favor of the County of Camden and against Cheryl L. Cooper, Esq.

 and the Law Offices of Cheryl L. Cooper in the amount of

 $89,234.74 pursuant to Fed. R. Civ. P. 11 and 54 and Local Civil

 Rule 54.2.    This Court denied Cooper’s motion for

 reconsideration of the imposition of that sanction.           (Docket No.

 277, 278.)    In the Order, the Court permitted the County

 Defendants to file a supplementary certification of counsel in

 support of additional fees and costs incurred in this case after

 the date of Judge Simandle’s prior Judgment regarding fees and

 costs.   The County Defendants filed a supplementary

 certification seeking $10,642.08 in additional fees and costs.

 (Docket No. 280.)

                                       2
Case 1:14-cv-03292-NLH-AMD Document 324 Filed 09/01/21 Page 3 of 6 PageID: 4879



       This Court allowed Cooper to file objections to the

 supplementary certification of County Defendants’ counsel and to

 file a financial hardship affidavit, under the same terms

 permitted by Judge Simandle’s prior Order.         Cooper did so.

 (Docket No. 284.)

       At this time, the Court will consider Cooper’s supplemental

 certification and financial hardship application in support of

 her request that the Court not impose additional sanctions. 1

       The primary purpose of a Rule 11 sanction is deterrence of

 abuses of the legal system.       Doering v. Union County Bd. of

 Chosen Freeholders, 857 F.2d 191, 194 (3d Cir. 1988).           “Where a

 district court decides to award a monetary sanction, such as

 attorney’s fees, the total amount of such a sanction (as well as

 the initial decision whether to impose such a sanction) should




 1 It appears from Cooper’s affidavit that she again seeks the
 reduction of the amount of sanctions imposed by Judge Simandle
 on April 4, 2019, rather than limit the inquiry into whether
 this Court should impose additional sanctions requested by
 Defendants arising from Cooper’s motion for reconsideration of
 the original sanction. This Court has already denied Cooper’s
 Motion for Reconsideration and declined to revisit the late-
 Judge Simandle’s thoughtful and comprehensive assessment and
 imposition of a $89,234.74 sanction and judgment in Defendants’
 favor. That decision is the law of the case. Moreover, Cooper
 cites no legal or factual basis to reconsider the Judgment
 previously imposed or the denial of her motion for
 reconsideration. What Cooper apparently wants, without any
 justification, is three bites at the same apple. Accordingly,
 both substantively and procedurally the only issue raised by
 Cooper’s current affidavit is whether additional sanctions
 should be imposed.
                                       3
Case 1:14-cv-03292-NLH-AMD Document 324 Filed 09/01/21 Page 4 of 6 PageID: 4880



 be guided by equitable considerations.”         Doering, 857 F.2d at

 195.    A district court must “consider various mitigating factors

 in their calculation of the total monetary compensation owed by

 lawyers who have been found to have violated Rule 11,” and a

 “particularly relevant equitable factor is the sanctioned

 party’s ability to pay.”      Id.   “[C]ourts must be careful not to

 impose monetary sanctions so great that they are punitive - or

 that might even drive the sanctioned party out of practice.”

 Id. (citing Napier v. Thirty or More Unidentified Federal

 Agents, 855 F.2d 1080, 1094 n.12 (3d Cir. 1988) (“[T]he court

 may consider the relative wealth of the parties in determining

 the final amount in order to insure that ‘a losing party is not

 subjected to financial ruin.’”)).

        Here, in her affidavit, Cooper describes the state of her

 financial situation personally and professionally.           With regard

 to her legal practice, Cooper declares that since 2014, when she

 opened her small law practice, she has never taken a salary.

 Cooper further states that the original $89,234.74 sanction is

 more than she earned in 2017 and 2018 combined.          (Docket No.

 284.)

        The Court has reviewed Cooper’s tax returns and finds that

 they generally support those representations.          The Court also

 acknowledges the personal financial hardships presented in



                                       4
Case 1:14-cv-03292-NLH-AMD Document 324 Filed 09/01/21 Page 5 of 6 PageID: 4881



 Cooper’s affidavit. 2

       This Court does not take lightly Cooper’s conduct which

 warranted the imposition of an $89,234.74 sanction. 3          The Court

 also recognizes that the amount of the sanction is based on the

 fees that defense counsel actually incurred as a result of

 Cooper’s actions and represents real harm to the Defendants.

 The Court further notes that the wasteful expenditure of

 judicial resources due to Cooper’s conduct cannot be recompensed

 by any sanction.     This includes Cooper’s subsequent motion for

 reconsideration of Judge Simandle’s order which the Court found

 wholly lacking in merit, and the additional $10,642.08 in fees

 and costs incurred by Defendants as a result.

       Nevertheless, as directed by the Third Circuit, this Court

 must consider Cooper’s ability to pay $10,642.08 in addition to

 the $89,234.74 sanction, and determine whether such sanction is

 “so great that [it is] punitive.”         Young v. Smith, 905 F.3d 229,


 2 Cooper’s affidavit was filed under seal. In assessing Cooper’s
 request to reduce the sanction award, it is unnecessary to
 publicly reveal Cooper’s personal information. Suffice it to
 say here that while the affidavit is not a true and full
 financial statement and lacks details regarding assets and
 liabilities, the disclosure as a whole supports the conclusion
 that additional sanctions represent a financial hardship.

 3 Judge Simandle’s April 4, 2019 Opinion imposing sanctions on
 Cooper summarized, “Simply, for more than three years, Ms.
 Cooper pursued a failure-to-hire case against the County
 Defendants that she knew or should have known was factually and
 legal frivolous, despite clear warning of precisely these
 deficiencies in 2015.” (Docket No. 239 at 2.)
                                       5
Case 1:14-cv-03292-NLH-AMD Document 324 Filed 09/01/21 Page 6 of 6 PageID: 4882



 237 (3d Cir. 2018).      With those two considerations in mind, the

 Court finds it would not be, on whole, equitable to impose an

 additional sanction because of Cooper’s documented inability to

 pay the original sanction.       The Court further finds that if

 additional sanctions were imposed, such an award would rise to

 the punitive level.

       Consequently, the Court will decline to grant the County

 Defendants’ request for additional sanctions.          The original

 Judgment in the amount of $89,234.74 remains intact.           An

 appropriate Order will be entered. 4




 Date: September 1, 2021                      s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.



 4 On October 30, 2020, this Court denied without prejudice
 summary judgment motions filed by Defendants in this action and
 in the companion action, Carmichael v. Police Chief Scott
 Thompson, Civil No. 14-3323 (NLH/AMD), in which Cooper also
 serves as Plaintiff’s counsel, pending the Magistrate Judge’s
 resolution of Cooper’s motion to withdraw in both actions. The
 Court stated that Defendants would be permitted to refile their
 motions after Cooper’s motion to withdraw was resolved. On
 August 24, 2021, the Magistrate Judge denied without prejudice
 Cooper’s most recent motion to withdraw as counsel. (Docket No.
 321 (under seal), 322 (redacted).) One reason for the denial of
 Cooper’s motion was that Cooper’s therapist’s note did not
 demonstrate Cooper’s inability to file oppositions to summary
 judgment motions. In that regard, as provided in the
 accompanying Order, Defendants will be permitted to refile their
 motions for summary judgment. Cooper will be directed to file
 responses to Defendants’ motions for summary judgment as
 appropriate under the Federal and Local Rules of Procedure and
 in her professional obligation as counsel for Plaintiffs.
                                       6
